 SEAFARERS INTERNATIONAL UNIONSeafarers International Union of North America, At-lantic, Gulf, Lakes and Inland Water Districtand American Commercial Barge Line Compa-ny. Case 15-CC-728 15-CC-728November 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEII.OOn June 23, 1980, Administrative Law JudgeLeonard M. Wagman issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided toaffirm the rulings, andfindings,' and conclusions of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Seafarers Inter-national Union of North America, Atlantic, Gulf,Lakes and Inland Water District, New Orleans,Louisiana, its officers, agents, and representatives,shall take the action set forth in the said recom-mended Order.i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative lav. judge's resolutions with respect to credi-hility unless the clear preponderance of all o the relevant eidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc. 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no hasis for reversing hi, findings.DECISIONSTATEMENr OF THE CASILEONARD M. WAGMAN, Administrative Law Judge:This case was heard at New Orleans, Louisiana, onMarch 3 and 4, 1980, upon a complaint issued on Janu-ary 17, 1980, by the Acting Regional Director forRegion 15 of the National Labor Relations Board, upona charge filed by the Charging Party, American Com-mercial Barge Line Company. referred to herein asI The name of the Charging Ptarty appears as correcled upon the G(en-eral Counsel's motilonACBI., on January 2, 1980. alleging that Seafarers Inter-national Union of North America, Atlantic, Gulf, Lakesand Inland Waters District. referred to herein as theUnion, violated Section 8(b)(4)(i) and (ii)(B) of the Na-tional Labor Relations Act, as amended (29 U.S.C. Sec.151, et seq.), herein called the Act, by picketing the facil-ities of Cooper Stevedoring Company, Inc., referred tobelow as Cooper. and Gulf Elevator and Transfer Com-pany, referred to below as GETCO, at Darrow, Louisi-ana, during a labor dispute with ACBL, and its affiliates,American Barge Line Company, referred to as ABL,Southern Ohio Towing Company, Inc.. referred tobelow as Southern, and Inland Tugs Co., referred tobelow as Inland. The Union filed an answer denying thecommission of any unfair labor practices. Following theclose of the hearing, the General Counsel, the Union,and the Charging party filed briefs.Upon the entire record in this case, from my observa-tion of the witnesses' demeanor, and upon careful consid-eration of the briefs, I make the following:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF THE EMPI.OYERSACBL, ABL, Southern, and Inland are each Delawarecorporations with principal offices and places of business,respectively, at Jeffersonville, Indiana. Each is a whollyowned subsidiary of American Commercial Line, Inc.(ACL). Each of these corporations is engaged in the in-terstate transportation of goods and commodities byriver barge throughout the United States. During the 12months preceding the issuance of the complaint herein,which period is representative of all times material tothis case, each of these employers received gross rev-enues exceeding $50,000 from its respective operationsand purchased and received goods and materials valuedin excess of $50,000, directly from points located outsidethe State of Louisiana.GETCO is a Delaware corporation and Cooper is anAlabama corporation. Each engages in the unloading andloading of goods and commodities from river barges toships and has its principal offices and places of businessat Darrow, Louisiana. Both GETCO and Cooper annual-ly receive gross revenues exceeding $50,000 from theirbusiness operations. Each purchases and receives goodsand materials valued in excess of $50,000 directly frompoints located outside the State of Louisiana. I find fromthe foregoing that ACBL, American, Southern, Inland.GETCO, and Cooper are and have been, respectively, atall times material herein, employers engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE I ABOR ORGANIZATION INVOI VEDSeafarers International Union of North America, At-lantic, Gulf, Lakes and Inland Water District is, and atall times material to this case has been, a labor organiza-tion as defined in Section 2(5) of the Act.253 NLRB No. 33337 DEFCISIONS OF NATIONAI. ILABOR RELATIONS BO()ARDil. IHI. Al.I (i.1l) UNFAIR I ABOR P'RACIICISA. The IssuesEssentially. the complaint alleges that beginning on orabout December 29, 1979, and continuing until January15, 1980, the Union engaged in unlawful secondary pick-eting in furtherance of its labor dispute with ACBL,ABL, Southern, and Inland, by picketing the Darrow,Louisiana, facilities of GETCO and Cooper at timeswhen there were no employees of ACBL, American,Southern, or Inland present at those facilities. The com-plaint also alleges that, by such picketing, the Union hasattempted to persuade or encourage employees ofGETCO and Cooper to stop working for their respec-tive employers and has threatened, coerced, and re-strained the same employers and has succeeded in per-suading employees of GETCO and Cooper to engage inwork stoppages, all with an object to force or requireGETCO and Cooper to cease handling, transporting, orotherwise dealing in the products of, or to cease doingbusiness with, ACBL, ABL, Southern, and Inland, andthereby violated Section 8(b)(4)(i) and (ii)(B) of the Act.The Union, by its answer, denied that it has committedthe alleged unfair labor practices and claims that it en-gaged in lawful primary picketing at the Darrow site.B. The Facts1. The Operations of ACBL., ABL, Southern, andInland and the Union's dispute with theseACBL, ABL, Southern, and Inland together withANCOM, Inc., Commercial Barge Line Company(CBL), Commercial Transport Corporation (CTC),Northern Towing Company (Northern), The SouthlandTowing Incorporated (Southland), and MAC TowingInc. (MAC), are wholly owned subsidiaries of ACL.ACBL and six of these affiliates engage in the barging offreight on the Mississippi River, its tributaries, and theGulf coast. CTC, Northern, and Southland are not pres-ently active. Together, the 7 firms, known as the BargingGroup, operate 59 towboats and 1,400 barges. ACLowns 49 of the towboats. The remaining 10 are ownedby Southland, Inland, and MAC. ACL owns all thebarges.CBL leases towboats and barges from ACL and sub-leases that equipment to ACBL. ACBL is the leadingcompany in the barging operation. It advertises and se-cures contracts for the barging operation and deploysand controls the towboats and barges owned by ACLand the other affiliates to perform the barging transporta-tion business. ACBL provides all the necessary adminis-tration and services for the transportation of its custom-ers' goods. ACBL employs personnel to handle the barg-ing operations, including the operation and deploymentof barges and towboats and supporting accounting, finan-cial, and other administrative activities. ACBL headquar-ters is at Jeffersonville, Indiana, where it maintains radiostation WFN, its central line of communication for con-trolling and deploying its towboats and barges along its14,000 miles of service route.ABL, Inland, Southern, and MAC operate the tow-boats. ACBL employs towboat captains, relief captains,pilots, and pilot house employees. Either ABL, Inland,Southern, or MAC employ the towboats' deck person-nel, engineers, and cooks. All towboats and barges oper-ated by the barging operation carry the ACBL logo.ACBL dispatchers deploy boats, barges, and crews.All towboats and barges are interchanged. The dispatch-ers station towboats in designated segments of the barg-ing operation and direct their movements and runs. Fur-ther, the dispatchers direct and coordinate the towboatsin respect to the picking up and dropping off of bargesalong the system. They also assign crewmembets to tow-boats and designate the point at which the crewmembermay rendezvous with his assigned towboat at the end ofhis leave time. Dispatchers hire and assign employees totow boats and direct them to rendezvous points wherethey board their assigned vessels.ACBL operates the towboats and barges as a fleetwithout regard to their ownership or the operating com-pany. All of the towboats and barges operate in all partsof the ACBL system. ACBL directs all barge transporta-tion matters arising north of Baton Rouge, Louisiana,from its office at Jeffersonville, Indiana. ACBL's officeat New Orleans, Louisiana, administers all transportationmatters arising south of Baton Rouge.ANCOM owns and operates a radio transmitting facili-ty which provides communication service for ACBLIbarging operations on the Mississippi, its tributaries, andalong the Gulf. All of ACBL's towboat dispatchers, portcaptains, and port engineers2and the respective offices,receive and send messages on this radio system. Thesemessages pertain to assignments, reports, pickups, drops,deliveries, and other activities of the barge operation.ACBL's system is divided up geographically into theOhio River system, the upper Mississippi system, thelower Mississippi system, Intercoastal Canal West, andIntercoastal Canal East. ACBL's publication, "InlandWaterways Mileage Guide," shows several hundredstopping points along the major rivers and tributaries andthe intercoastal canal system, all served by ACBL and itsrelated companies. From the testimony of Norman Stan-ley Ivey, general manager of ACBL's Gulf Coast area, Ifind that from Head of the Passes, i.e., the mouth of theMississippi, up to Baton Rouge, ACBL towboats visitabout 100 different delivery and pickup points. I alsofind from Ivey's testimony that from St. Paul, Minnesota,to Baton Rouge ACBL has approximately 150 stops. Ifind from Ivey's testimony that the entire system has 400to 500 stops or service points.The service points listed in ACBL's "Inland Water-ways Mileage Guide" are designated by mile markers.Zero is the designation for Head of Passes, the mouth ofthe Mississippi. Cairo, Illinois, is marked "980" indicating980 miles from Head of Passes.Darrow, Louisiana, the location of the alleged viola-tion, is on the east bank of the Mississippi River, at mile175. However, Darrow's designation is absent from theACBL's mileage guide which was printed prior to theAC (ls shoreside port captains and port engileers are assigned oareas f ACI.'31 barge system to assist toboalts traversing their areaswith rpcl to opcralional, persollltl, ailtlelllalce, and repair problems.338x SEAFARERS INTERNATIONAL UNI()Nestablishment of the I)arrow. Louisiana, river port acili-ties.The towboats involved in AC13L's operation range inhorsepower from 1,8(X) to 8,4(X00. ACBI3 operates twotowboats in the lower Mississippi system, the MV CrlShelton, and the MV C. ,.: Peters. The barges which theypush are 195 feet long. 35 feet wide, and 12 feet in depth.Barges are towed individually or in groups called tiers.A towboat may push as man as 48 of these barges atone time. The barges carry grain, coal, liquid, dry bulk,and other commodities. Typically, a towboat pushes itstow, a group of barges, up or down river, until it arrivesat a point on ACBL's system, where the dispatcher hasinstructed the towboat captain to pick up or drop off oneor more barges. A switch boat provided by a fleetingcompany, or some other independent firm, meets the towat the designated point. The switch boat removes desig-nated barges from the tow or transfers barges to the ex-isting tow. The towboat's deck crew, under the captain'sdirection, secures the additional barges to the tow or re-leases the barges from the tow to the switch boat fortransfer to a barge staging area, also called a fleetingarea, where empty and loaded barges are assembled,waiting to be loaded unloaded, or transferred to a pass-ing towboat. The transfer of loaded barges from the towto the transfer boat and the release of empty barges re-quires varying amounts of time from 2 to 12 hours, de-pending on the number of barges.The fleeting area involved here is known as DarrowFleeting and is located in the vicinity of mile marker175, on the left or east bank of the Mississippi River. Thestevedoring companies, Cooper and GETCO, maintainseparate mobile offices at mile 175, between the riverand the levee, on the east bank of the Mississippi. in thevicinity of the Darrow Fleeting area. ACBL also main-tains an office in a small building alongside a road run-ning behind the levee, across from GETCO's and Coo-per's offices.Only one ACBL employee, a clerical, is stationed atACBL's Darrow Fleeting area office. This clerk per-forms filing and recordkeeping relating to ACIL bargetraffic into and out of Darrow Fleeting. In addition.ACBL's Darrow clerk keeps records of communicationsbetween Darrow and New Orleans and Darrow andBaton Rouge. She obtains traffic information fromACBL's New Orleans office by telephone. She also re-ceives instructions to check on designated towboats. Theclerk has a radio with which to contact towboats on theriver and pass on messages from New Orleans to a tow-boat or to Baton Rouge, or from a towboat to New Or-leans or to Baton Rouge. A sign bearing "ACBL" is out-side the ACBL Darrow office.The Union is, and has been at all times material to thiscase, the collective-bargaining representative of all engi-neers, assistant engineers, cooks, head deckhands, anddeckhands employed by the barging group employersheaded by ACBL. The most recent collective-bargainingagreement expired on December 30, 1979. On December14, 1979, the Union filed an unfair labor practice chargeagainst ACL and its subsidiaries ACBL, ABL, Southern,Northern, Inland, and MAC, in Case 9-CA-14657.Thereafter, the Union filed an amended charge on Feb-ruary 2, 1980, and a second amended charge on Febru-ary 11, 1980. On February 20, 1980, the Regional Direc-tor for Region 9 issued a complaint alleging that the re-spondents in Case 9-CA-14657 had committed a numberof violations of Section 8(a)(I), (2), (3). and (5) of theAct. A hearing on this complaint has been scheduled forAugust 18. 1980.2. The operations of GETCO and Cooper atDarrow, LouisianaGETCO and Cooper are affiliated stevedoring firms,with offices on the east bank of the Mississippi River, atDarrow, Louisiana. GETC() and Cooper maintain mer-chant ship mooring buoys on the Mississippi River in thevicinity of Darrow. GETCO's sites are at mile markers171 and 172. Cooper's sites are at markers 175, 180, and182. Cooper operates floating cranes equipped to handlegrain, cattle feed, soybean meal, ore, and other bulk ma-terials. Cooper owns some of the cranes it operates.Cooper also leases cranes from GETCO and othersources. GETCO also owns and operates cranes bywhich it loads and unloads merchant ships. The floatingcranes are equipped to load or unload barges by suctiondevices or clam shells, or revolving buckets. As many asfour crane barges service a single ship.GETCO and Cooper act as stevedores from variouscustomers. Under the usual loading contract, the custom-er notifies GETCO or Cooper that a specified merchantship will arrive at the GETCO or Cooper berthing areaon a specified day to take on a specified cargo or car-goes. If more than one type cargo will be loaded,instructions for each product specify which type ofcargo is to be loaded in which batch on the ship. Alsoincluded in the communication is a designation of thebarge by its source and number, such as "ACBL01."Neither GETCO nor Cooper is responsible for movingthe barges from the fleeting area to the side of the shipto be loaded. Darrow Fleeting Service, a separate firmwith no ties to ACBL, performs that function: WhenGETCO or Cooper is ready to unload a barge into amoored merchant ship, they radio Darrow Fleeting anddesignate the barge or barges to be delivered by DarrowFleeting to a designated merchant ship. The transferralof barges by Darrow Fleeting from its fleeting area tothe ship is accomplished by a Darrow tugboat. Nor dothe stevedores arrange for the berthing and mooring ofthe merchant ship. That function is performed by theship's agent. In sum, GETCO and Cooper are responsi-ble only for the transferral of cargo between the bargesand the merchant ships assembled in their operatingareas.ACBL towboats stop on the west bank of the Missis-sippi, across from the Darrow facilities of GETCO andCooper, approximately five times per week. SouthboundACBL towboats usually stop at mile marker 175. Theirpractice is to hold their tows close to the west bank andremain there until a switch boat from Darrow Fleetingcomes across the river either to pick up a barge orbarges from the tow, or bring barges for addition to thetow. The switch boat moves barges taken from the towto the Darrow Fleeting area on the east bank. Darrow33.19 DECISIONS OF NAFIONAL L.ABOR RE.ATIONS BOARDFleeting leases one switch boat from GETCO and sevenothers from other firms. ACBL crewmen remain on theirtowboats during barge transfer operations. SouthboundACBL towboats usually drop off loaded barges. North-bound ACBL towboats usually receive empty bargesfrom Darrow Fleeting. On the northward trip, theACBL towboats will rest near markers 172, 175, or 180on the west bank, while waiting for the switch boat.Cooper and GETCO each use their own employees toload and unload ships. GETCO's and Cooper's employ-ees are covered by collective-bargaining agreements withInternational Longshoremen Association Locals 1830and 1833 (referred to below as the ILA Locals) and withInternational Union of Operating Engineers Local 406(referred to as Operating Engineers Local 406). Employ-ees represented by Operating Engineers Local 406 oper-ate the cranes. Employees represented by Local 1830 orby Local 1833 perform the remaining loading and un-loading operations aboard the merchant ships and on thebarges. No employees of ACBL or its affiliated bargingoperation employers participate in the loading or unload-ing of the merchant ships. Nor do any employees ofACBL or its affiliates ever work in the fleeting area, orin the immediate vicinity of GETCO's or Cooper's steve-doring activity. ACBL employees rarely enter theDarrow stevedoring areas.Darrow Fleeting assumes responsibility for the secu-rity and safety of ACBL barges and their contents whilethey are under Darrow's control, in the fleeting area,and during transfer. The stevedoring companies are simi-larly responsible for ACBL barges and their cargoeswhile the barges are being loaded or unloaded alongsidea merchant vessel.3. The picketingOn Friday morning, December 28, 1979, Cooper andGETCO received the following telegraphic messagefrom the Union:This organization has a labor dispute with Ameri-can Commercial Barge Lines "ACBL" and its affili-ated companies. We are picketing their tugs andbarge equipment by reason of such dispute. Some ofsuch equipment appears at your dock site. To mini-mize if not avoid any involvement of your companyin this dispute we request your permission to picketat your dock site as and when ACBL equipment ap-pears. When such equipment is not present at yourdock site our pickets will withdraw. In the eventour requested permission is denied we shall have noalternative but to picket in front of your premises atsuch time as the ACBL equipment appears at yourdock site. Please advise relative to your permissionto picket the dock site. Failure to hear from youwithin 24 hours relative to our request we will un-derstand your silence to be a denial of our request.On the following day, the Union broadcast the followingmessage over ACBL's radio station, WFN, to ACBL'stowboats:To S.I.U. Special Boat Delegate and crew mem-bers:Your S.I.U. contract with A.C.B.L. may run outat midnight December 30, 1979.As of right now A.C.B.L. is installing the con-tract talks but, your Union is standing firm on yourdemands.If the contract runs out it is very important forevery S.I.U. Engineer. Cook, Lead Deckhand, andDeckhand to stay on board your boat and keepworking.Wait to hear from your Union. We will keep youadvised by talking to you over the radio and send-ing you leaflets. For now tell all the S.l.U. Brothersand Sisters on your boat to stay on board. LetA.C.B.L. see that the S.I.U. members are united andare on their boats to stay.Remember, do not take any other action untilyou here [sic] from your Union.If you or any of your Brothers and Sisters haveany problems or questions call your Union day ornight toll free at 1-800-325-9570.Fraternaly [sic]Seafarers International UnionUpon receipt of the Union's telegram, Cooper's andGETCO's general manager, Newell W. Wright, contact-ed President Durnin of ILA Local 1833, PresidentYoung of Local 1830, and Business Agent Hernandez ofOperating Engineers Local 406. Business Agent Hernan-dez said that he was not aware of the Union's dispute butthat, if a union picket line appeared, his members wouldhonor it. The presidents of Local 1833 and 1830, respec-tively, stated that their members would honor suchpicket line as the Union might set up.About 9:15 or 9:30 p.m. on Friday evening, December28, at the request of Cooper, an ACBL barge was placednear a Cooper crane in preparation for loading the con-tents of the barge into the merchant ship, Maria Jose 7TAfter the ACBL barge was in place, a 14-foot aluminumskiff propelled by an outboard engine, carrying two meneach of whom held up a picket sign, appeared about 20yards from the Cooper crane barge. The skiff camealongside Cooper's crane barge and the two men gavehandbills to the Cooper employees on the barge. Thehandbills carried the following message:WHY WE PROTEST AND PICKETThe non-supervisory tug boat employees of theintegrated affiliated barging operation of AmericanBarge Lines, Southern Ohio, Inland Tugs andAmerican Commercial Barge Lines, have been rep-resented by the SIU for many years.The above affiliated and integrated companies inconjunction with other affiliated companies have,over the past several months and continuing to date,been and still are engaged in unfair labor practicesagainst our members, their employees and againstour union. This conduct, among other things, is de-priving the employees of rights guaranteed in thelabor act; unlawfully discriminating against employ-ees and dismissal of others; unlawfully assisting an-other union; and refused to bargain in good faith340 S-AI:AR[IRS INI-lKRNAVINA)NI. UNIO)Nwith our union. It is apparent to us that the aboeaffiliated and integrated companies are engaged inmassive activities to undermine our unlion.We have filed unfair labor practice charges ,kiththe National Labor Relations Board and thev arebeing processed. Our picketing is to protest theabove unlawful conduct.We have no dispute with any other cornpan.Seafarers International Union of North AmericaAGLIWD, AFI.CI()Cooper's superintendent, Pearson, warned the twomen in the kiff who were distributing handbills thatthe were on Cooper's jobsite and asked them to remainaway from the barges. Pearson also told the pickets thatCooper would be held liable if they were injured whilein the stevedoring area. Pearson returned to the riv er-bank, where he informed General Manager Wright aboutthe two men in the skiff and their picket sign.Wright instructed Pearson to tell the pickets to remainaway from Cooper's crane barge because of the tugboat'spropeller wash, and to obtain a copy of the handbill.Pearson complied with those instructions aid receivedfour or five copies of the handbill from the men in theskiff.After receiving the handbill, Pearson went to theMaria Jose 7t, he instructed the foreman of Cooper'slongshoremen, Larry Carter, on the sequence of cranesand barges involved in loading the merchant ship. Fore-man Carter asked Pearson what was going on and whowas picketing. Pearson told him that the pickets weremembers of the Union arid that they were "out herestriking against ACBL and it doesn't concern Cooper, sojust keep on working." Pearson told Carter that, afterthe employees finished unloading the ACBL bargewhich was then alongside the Maria Jose T., that hewanted to bring another barge alongside to be unloaded.Pearson went back to his office, telephoned a repre-sentative of the ILA Locals, Lawrence Cutno, and re-quested that he refer two employees and that they bepresent at Cooper's jobsite at I a.m. that same night.Cutno agreed. At this point it was approximately I p.m.Ten minutes later, Cutno appeared at Pearson's officeand inquired about the presence of some pickets out onthe river. Pearson explained that they were picketingACBL and not Cooper.Shortly after midnight, the Operating Engineers Local460's steward, Wayne Turner, and the ILA Locals' rep-resentative, Cutno, came to Pearson's office and, usingthe radio that Cooper used to communicate with itscrane barges, sought to inform their respective membersof the pickets and to instruct them to leave their workarea. Following these announcements, all of Cooper'semployees who were loading the aria Jose 17 ceasedworking and came to the riverbank. The men remainedoff the job for little more than an hour.During this stoppage, Pearson, Turner, and Cutnowent to the pickets' campsite along the riverbank, about150 yards south of Cooper's trailer office. Pearson com-plained to the pickets that all of his men had ceasedwork on the loading of the Maria Jose T He asked thepickets if they would wilhhold their picket signs if theACBL barge were removed from Cooper's worksite.One of the pickets agreed that, if the ACBL barge wereremoved, the pickting would stop.Pearson returned to his office. He called DarrowFlecting and requested a tugboat to remove the ACBLbarge. With the removal of the ACBL barge, the long-shoremen and the operating engineers returned to workCooper did not unload any ACBI. barges during the re-mainder of that night. However, as each barge arrivedfor unloading, the pickets inspected it but did not resurnepicketing.On Monda, December 31, General Manager Wrightvisited the two pickets in their camp arid photographedone of their picket signs. The sign read:UNFAIRWt PIROIIt i iltUNIAIR LAHOR PR \( ICI.S 01AMERICAN COMMERCIALBARGE LINESand the integrated Affiliated CompaniesAMERICAN BARGE LINESSOUTHERN OHIO TOWINGandINLAND TUGSWe have no dispute with any other CompanySEAFARERS INTERNATIONALUNION OF NORTH AMERICAAGLIWD AFL-CIOWright learned from the pickets that their purpose wasas stated on their picket signs.Another work stoppage occurred on Friday afternoon,January 3 1980. when pickets appeared in a boat, cir-cling the Pollycrusader at mile 172, as 50 of GETCO'semployees, half represented by the ILA Locals and halfby Operating Engineers Local 406, were loading the shipfrom an ACBL barge, tied alongside. General ManagerWright came to the riverbank, where the GETCO em-ployees were coming ashore, and announced his inten-tion to remove the ACBL barge from the Pollvcrusader.The ACBLI barge was removed and, after a 1-1/2-hourwork stoppage, the employees returned to loading thePollycrusader.On January 4, employees of GETCO and Cooper, oninstructions from General Manager Wright, altered theACBL logo on several GETCO-unloaded barges to read"OBL." On January 5, GETCO unloaded the "OBL"barges into the Pollycrusader. The pickets scrutinized the"OBL" barges, but did not picket.On January 5, several other ACBL barges were relet-tered "OBL" ad then brought to mile marker 172,where GETC() employees began unloading them intothe Pollycrusader. However, there was no work stoppageon those barges. The following day, picketing at the Pol-lycrusader resumed for approximately 1-1/2 hours as341 I)ltt'ISIO)NS ()F NAIO()NAI I.A()R RIA I .AIO()NS O()ARI)GETCO employees were unloading a relettered AC3I.barge. The picket signs used on this last incident of pick-eting were similar to those seen by Wright at the pickets'camp on December 31, 197'). ''here was no further pick-eting of GETC() or Cooper after January 6. During theperiod covered by the incidents recited above, picketingat Cooper or GE''ICO's operations occurred only whertheir employees were unloading barges marked "AC11l"or ACI. barges relettered to show "()031.."C. .nlysis and ConrclusionsSection 8(b)(4) of the Act makes it an unfaiir laborpractice for a union:(i) to engage ill, or to induce ally individual enm-ployed by any person ...to engage in, a strike ora refusal in the course of his cmployment ...toperform any services; or (ii) to threaten,coerce, or restrain any person engaged in commerceor in an industry affecting commerce, where ineither case an object thereof is:(13) forcing or requiring any perso .... tocease doing business with any other person ...provided, That nothing conltained in this clause(B) shall be construed to make unlawful, wherenot otherwise unlawful, any primary strike or pri-mary picketing .These provisions implement "the dual congressionalobjectives of preserving the right of labor organizationsto bring pressure to bear on offending employers in pri-mary labor disputes and of shielding unoffending em-ployers and others from pressures and controversies nottheir own." N.L.R.B. v. Denver Building & ConstructionTrades Council [Gould & Preisner], 341 U.S. 675, 692(1951): see National Woodwork Manufacturers Associationv. N.L.R.B., 386 U.S. 612, 620-627 (1967). As explainedin N.L.R.B. v. Local 825, International Union of Operat-ing Engineers, AFL-CIO [Burns & Roe, Inc.], 400 U.S.297, 302-303 (1971):Congressional concern over the involvement ofthird parties in labor disputes not their own prompt-ed Section 8(b)(4)(B). This concern was focused onpressure brought to bear, not "upon the em-ployer who alone is a party [to a dispute], but uponsome third party who has no concern in it" withthe objective of forcing the third party to bringpressure on the employer who agreed to the union'sdemand.Section 8(b)(4)(B) is, however, the product oflegislative compromise and also reflects a concernwith protecting labor organizations' right to exertlegitimate pressure aimed at the employer withwhom there is a primary dispute.Section 8(b)(4)(B) requires that disputed unionconduct be classified either as legitimate "primary"activity directed against the offending employer oras unlawful "secondary" activity directed againstthe neutral employer with whom the union has nodispute. See N.L.R.B. v. Local 825, Operating Engi-neers, 4(X) U.S. at 303; Local 761 International Unioneoj I:lectrical, Radio & Machine Workers, AlFL-CIO[General Electric Corporation] v. .L.R.B., 366 U.S.667, 672-673 (1961). In short, the overriding objectof Section X(b)(4)(13) is "to confine labor conflicts tothe employer in whose labor relations the conflicthas arisenl... " merican Federation of elev'isionand Radio .Artists. etc. [Baltimore News American Di-vlsion] v. N.L.R.B.. 462 F.2d 887, 890 (D.C. Cir.1972), quoting Miami Newspaper Pre.ssmens LocalNo. 46 [K'night Newspupers Inc.] v. .L.R.B.. 322F.2d 405, 410 (D.C. Cir. 1963).Thus, whert the evidence shows that a union is direct-ing its attention toward a neutral employer with whom ithas no dispute, it is settled law that the union's peacefulpicketing, without more, provides the basis fr findingviolations of subsections (i) and (ii). Otherwise, the sec-ondary boycott provision would be a virtual nullity,since the "customary means of enlisting the support ofemployees to bring economic pressure to bear on theiremployer" would be exempted from its coverage. Inter-national Brotherhood of Electrical Workers [Giorgi Con-struction Company]v. N.L.R.B., 341 U.S. 694, 703 705(1951). See also N.L.R.B. v. Dallas General Drivers Ware-housemen and elpers, etc., Local No. 745 [AssociatedWholesale Grocery of Dallas], 264 F.2d 642. 648 (5th Cir.1959), cert. denied 361 U.S. 814.Applying the fioreg)ing principles to the instant case, Ifind, contrary to the Union's contention and in agree-ment with the General Counsel and the Charginq Party,that the picketing in the instant case was secondary forthe following reasons:The Union's primary dispute was with ACBL, South-ern Ohio Towing, and Inland Tugs. This was made plainby the Union's picket signs, its handbills, its telegrams toCooper and GFITC0, and by its radio message to its del-egates and members.However, the Union brought pressure on neutrals; i.e.,Cooper and GETCO. The Union picketed near Cooper'sand GETCO's crane barges when there were no employ-ees of the primary employers working on or near thecrane barges, on or near the ACBL barges, or on or nearthe merchant ships which were being loaded only by em-ployees of the neutrals.:' Further, the Union could easilyhave learned that no ACBL employees were expected tobe at or near Cooper's or GETCO's worksites.Nor did the Union show any interest in putting directpressure upon AC13L and its affiliates. Thus, the Unionrefrained from picketing the plainly marked ACBL officelocated near the Darrow Fleet area, Nor did the Union' I fild that situs ofr the picketing IIn each instance was limited it theilllediatc sicririty o the neutral' (Cooper and CiGF CO) crane barges asthey were loading either he M1aria Jore 1 or the Pollycrusader I furtherfind hal as the primary (AC131) employees were nt employed at tholsesitcs arid neser worked at such sites, a (irmlmil situs did not exist wherethe Coolper or (ETCO) eployees ere engaged ill loading these twomerch ant ships. I have tr herelore rejected coltentlions that the Board'sVinure IDry yDk standards fior commlon sirus pickering, as expressed inSui/err Unlion of the Pureii.. L. -('10 (.n4r Dry Dock (rnpunvy). 92NI.RIt 547. 54' (95()), should be applied to this case342 SEAl:ARtIRS INTERNA I I)NAL Nl()Nattempt to picket the ACBL towboats as they stood offthe Mississippi's west bank across from Darrow duringthe period of the dispute.I find no merit in the Unio'is assertiion that it couldnot safely picket the AC1IL touwboals and barges whilethe tow als underway or while the tow was standing offthe west bank heclause of inaccessibility front the ri er-bank and the perilous conditions created by the tow-boats' propellers and movements. The record shows.however, that the peril urged by the Union is limited inradius, and tliat the riverbank is accessible to fishermenand other pedestrians. Further, the ACBL towboatsremain near the west bank of the Mississippi for at least 2hours, while receiving or releasing barges. Thus, it ap-pears that the Union was not deprived of any opportuni-ty to engage in primary picketing. More important, theUnion was not interested in such primary activity. Onthe contrary, it broadcast a message to ACBL's employ-ees urging them to remain at work despite the expirationof the current collective-bargaining agreement andACBL's "stalling." The Union was not interested inpicketing either ACBL's Darrow office, or any otherACBL installation along its 15,(X)-mile system. Instead.the Union directed its picketing activity only at the neu-tral worksites of Cooper and GETCO, where no em-ployees of ACBL nor of any of its affiliates ever work.The presence of ACBL's barges did not convert theUnion's picketing of Cooper's or GETCO's loading op-erations into primary picketing. Drivers. Salesmen. Harc-housemen. Milk Processors. Cannery Dairy Employees andHfelpers lion Local 695, IBI (ony Plc/litler TruckingService. Inc.), 174 NLRIB 753, 759 (1969); National Mari-time Union of Americu, .41-L-CIO (armers nion GrainTerminal A.ssociation), 152 NRI3 1447, 1458 (1965). Norcan it be argued that because they transferred commod-ities from ACHL's barges to oceangoing steamships,GETCO and Cooper performed an operational functionof the primary employer, and thus were lawfully picket-ed by the Union. For neither AC1L nor any of its affili-ates involved in the dispute load or unload barges as partof their service. Their only function is to tow bargesfrom a shipping point to a destination along the Missis-sippi, its tributaries, and the Gulf intracoastal canalsystem. In sum, GETCO and Cooper were independentsof ACBL and its related firms and were not engaged inany activity normally engaged in by ACBL. SouthernOhio, or Inland Instead, I find that Cooper and GETCOwere neutral employers engaged in their own usual day-to-day activity.In sum, I find that the Union, by picketing Cooper andGETCO as described above, attempted to involve thesetwo neutral employers and their employees in its disputewith ACBL, Southern Ohio Towing, and Inland. I alsofind that the purpose of the picketing was to persuadeGETCO's and Cooper's employees to refuse to unloadthe ACBL barges and thus engage in a refusal to per-form services within the meaning of Section 8(b)(4)(i)and that by this same picketing GEJCO and Cooperwere threatened, restrained, and coerced within themeaning of Section 8(b)(4)(ii); and that the object of thissame picketing was to force or to require (ETC() andCooper and their customers to cease using the primaryemployer's barges or to otherwise cease doing businesswith those primary employers. I therefore find that bythis picketing the Union violated Section 8(b)(4)(i) and(ii)(13) of the Act. l'armnr Union (rain li'rminal .lssoci-ation, 152 NLRB at 146hl.CO( I USIONS o( L w1. The Union, Seafarers International Union of NorthAmerica, Atlantic. Gulf. Lakes and Inland Water Dis-trict, is a labor organization within the meaning of Sec-tion 2(5) of the Act.2. American Commercial Barge l ine Conlpany. South-ern Ohio Towing Company, Inc., Inland Tugs Company,Gulf' Elevator and Transfer Company, and Cooper Ste-vedorinig Company, Inc.. and American Barge LineCompany, are each employers engaged in commerce orin an industry affecting commerce within the meaning ofthe Act.3. The Union, by picketing the worksites of CooperStevedoring Company, Inc. (Cooper) and Gulf Elevatorand Transfer Company (GETCO), has induced and en-couraged individuals employed by Cooper and GETCOto engage in strike oi refusal in the course of their em-ployment to perform services for their respective em-ployers, and has restrained and coerced Cooper andGETCO with an object, in each instance, of forcing orrequiring Cooper and GETCO to cease handling thebarges of American Commercial Barge Line Companyand its affiliates or otherwise doing business with thosefirms and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(B) of theAct.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THIi RINtlI)YmHaving found that the Union engaged in unfair laborpractices within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act, I shall recommend that the Unioncease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Ishall also recommend posting of the usual notice.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section iO(c) of the Act, I hereby issuethe following recommended:ORDER4The Respondent. Seafarers International Union ofNorth America, Atlantic, Gulf, akes and Inland WaterDistrict, its officers. agents, and representatives. shall:1. Cease and desist from:(a) Inducing or encouraging any individual employedby Gulf Elevator and Transfer Company or Cooper Ste-4 In he ci.cn1 nlo cxncplilons are filed as pro idel hy Sc 10(12 46 f heRules, ian Regulai on, of the Nalional I ahor Rcltior t Ios ard the find-rlgs , ColItl1iuon., tld recillnm rdll.l Order h}rcin shall, as pro ided inSec 102 4 of the ults rin R'gutla whon., e Patpt'td hb the toard andheL inc its il il gS, cmnciltlo 11 tiltd ()rder ialrd all objections theretoshall hbe decmed 'vaised Fo r al purpses141 DECISIONS OF NATIONAL .AIO()R RATIONS I()ARI)vedoring Company, Inc., or any other person engaged incommerce or in an industry affecting commerce withwhom it has no primary dispute, to engage in a strike orrefusal in the course of his or her employment to per-form any services, where an object thereof is to force orrequire the above-named persons to cease doing businesswith American Commercial Barge Line Company,Southern Ohio Towing Company, Inc., Inland Tugs Co.,or any other affiliate of American Commercial BargeLine Company.(b) Restraining Gulf Elevator and Transfer Company,Cooper Stevedoring Company, Inc., or any other personengaged in commerce or in an industry affecting com-merce, with whom it has no primary dispute, where anobject thereof is to force or to require the above-namedpersons to cease doing business with American Commer-cial Barge Line Company, Southern Ohio Towing Com-pany, Inc., Inland Tugs Co., or any other affiliate ofAmerican Commercial Barge Line Company.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its business offices, meeting halls, and at allplaces where Respondent, Seafarers International Unionof North America, Atlantic, Gulf, Lakes and InlandWater District, customarily posts its notices copies of theattached notice marked "Appendix."5Copies of said no-tices on forms provided by the Regional Director forRegion 15, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, inlcudingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced. or cov-ered by any other material.(b) Furnish the Regional Director for Region 15signed copies of aforesaid notice to be posted by theabove-named companies, if they are willing, at placeswhere they customarily post notices to their employees.s In the eent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words ill the notice reading "Posted yOrder of the National Labor Relations Hoard" shall read "'oslted P'ursu-ant to a Judgment of the United States Court of Appeals Fnfircing anOrder of the Natiotnal Labhor Re lat iions Ioard."(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPEN DIXNo itci. To En'It OYI.L..sPosTli ) tH ORIE)R OF: I litNA I IONAl LABOR Ri I IIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were represented bytheir attorneys and afforded the opportunity to presentevidence in support of their respective positions, it hasbeen found that we have violated the National LaborRelations Act in certain respects and we have been or-dered to post this notice to you and to carry out itsterms.WlI WILL. NOT induce or encourage any individ-ual employed by Cooper Stevedoring Company,Inc., or by Gulf Elevator and Transfer Company,or by any person engaged in commerce, or in an in-dustry affecting commerce. with whom we have noprimary dispute, to engage in a strike or refusal inthe course of his or her employment to perform anyservices where an object thereof is to force or re-quire the above-named persons to cease doing busi-ness with American Commercial Barge Line Com-pany, Southern Ohio Towing Company, Inc.,Inland Tugs Co., or any other affiliate of AmericanBarge Line CompanyWI. Wvi I NOT coerce or restrain Gulf Elevatorand Transfer Company. Cooper Stevedoring Com-pany, Inc.. or any other person engaged in com-merce or in an industry affecting commerce, withwhom it has no primary dispute. where an objecttherof is to force or require the above-named per-sons to cease doing business with American Com-mercial Barge Line Company. Southern OhioTowing Company, Inc., Inland Tugs Co., or anyother affiliate of American Commercial Barge LineCompany.SIAARIRS IN'FR NA I IONAI UNION O1NOR I it ANi ERICA, A II.AN I IC, GUI F,LAKiS ANt) INI.AND W I IR DISTRIC I344